Citation Nr: 0011628	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than October 15, 
1996, for the award of a total disability rating (100 
percent) on the basis of individual unemployability under 
38 C.F.R. § 4.16 (1999).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from June 1962 to 
December 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

It is noted that a hearing was requested and held before the 
undersigned Member of the Board on March 13, 2000, at which 
time the appellant offered testimony with respect to the 
issue on appeal.  A transcript of that hearing has been 
associated with the appellant's claims folder.


FINDINGS OF FACT

1.  The date of receipt of the appellant's informal claim 
seeking increased disability compensation on the basis of 
individual unemployability under 38 C.F.R. § 4.16 was 
November 12, 1996.  Thereafter, he filed a timely formal 
claim for this benefit when the RO received his VA Form 21-
8940 on January 7, 1997.

2.  The RO issued a rating decision in April 1997 which 
awarded a total disability rating on the basis of individual 
unemployability effective from October 15, 1996, the date of 
it was factually shown as his last day of employment within a 
year of the date of claim.

3.  The evidence of record shows that the appellant was 
gainfully employed prior to October 15, 1996.

4.  There is no evidence that a report of examination or 
hospitalization was received by VA which would establish that 
the appellant was totally unemployable for compensation 
purposes prior to the assigned effective date of October 15, 
1996, or that could reasonably be interpreted as reflecting 
an intent to file an informal claim for a total disability 
rating on the basis of individual unemployability.


CONCLUSION OF LAW

The award of increased disability compensation benefits on 
the basis of individual unemployability under 38 C.F.R. 
§ 4.16 prior to October 15, 1996, is not warranted.  38 
U.S.C.A. §§ 1155, 5110(a) and (b)(2) (West 1991); 38 C.F.R. 
§§ 3.155(a), 3.400(o)(2) and (q)(1)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 5110(a) of title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
title 38, U. S. Code, provides otherwise by stating that 
"[t]he effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  
Section 3.400(o)(1) and (2) of title 38, Code of Federal 
Regulations, implement sections 5110(a) and (b)(2).  
Section 3.400(o) provides for effective dates as follows:

Increases . . . (1) General.  Except as 
provided in paragraph (o)(2) of this 
section . . . , date of receipt of claim 
or date entitlement arose, whichever is 
later.

(2) Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.
In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the U. 
S. Court of Appeals for Veterans Claims (the Court) held that 
"38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  In a subsequent 
decision, the Court held that the term "increase" under 38 
U.S.C.A. § 5110(b)(2) means increase to the next disability 
level; hence, "any ascertainable" increase, no matter how 
marginal, will not suffice to establish an earlier effective 
date under section 5110(b)(2).  Hazan v. Gober, 10 Vet. App. 
511, 519-20 (1997).

As a result of the Harper decision, two questions regarding 
the applicable effective date for a claim for increased 
rating were addressed by VA's General Counsel in a precedent 
opinion issued in September 1998.  See VAOPGCPREC 12-98, 63 
Fed. Reg. 56704 (1998).

The first question concerned the appropriate effective date 
for an award of increased disability compensation pursuant to 
38 C.F.R. § 3.400(o)(2) where a veteran filed a claim for an 
increased rating alleging an increase in disability within 
the one year prior to VA's receipt of the claim and a 
subsequent VA examination substantiates the increase in 
disability.  In this situation, the General Counsel held that 
when a veteran submits a claim alleging an increase in 
disability within the one year prior to receipt of the claim 
and medical evidence substantiates the increased disability, 
the effective date of an award of increased disability 
compensation must be determined based upon the facts of the 
particular case.  VAOPGCPREC 12-98 at para. 5.  With respect 
to this holding, the General Counsel noted that the plain 
language of the statutory provision and implementing 
regulation indicates that the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a veteran's disability increased, if the 
claim is received within one year from such date.  Id. at 
para. 2 (emphasis added).  Thus, the General Counsel stated 
that the effective date of an increased rating would be the 
date of claim only if the claim was not received within the 
year following the increase in disability, as explained in 
Harper, supra.  Id. at para. 2 (emphasis added).

The Board will first address the matter of the "date of 
claim" as that term is germane to this procedurally complex 
case.  The effective date issue stems from the appellant's 
notice of disagreement filed on September 6, 1995, in 
connection with an appeal challenging the original disability 
rating assigned for service-connected post traumatic stress 
disorder (PTSD).  Service connection for PTSD had been 
granted by a rating decision issued in August 1994 and 
assigned a rating of 50 percent, effective from the date of 
receipt of the original claim for this disorder, May 23, 
1994.   In the notice of disagreement of September 1995, the 
appellant clearly stated that his appeal was for an increased 
rating for his PTSD, to include individual unemployability.

In response to the above, the RO sent the appellant a letter 
on September 14, 1995, advising him of the kind of 
information he would need to submit to develop the individual 
unemployability claim.  Enclosed with the letter was a 
"Veteran's Application for Increased Compensation Based on 
Unemployability," VA Form 21-8940, which the RO advised him 
to complete and return within 60 days from the date of the 
letter; the RO also informed him that the Form 8940 had to be 
received within a year from the date of the letter for any 
benefits to be paid or adjusted prior to the date of its 
receipt.  The appellant returned the Form 8940 in November 
1995, but he did not sign or date it, and for the most part, 
it was incomplete, although he indicated on the form that he 
last worked for a trucking company in September 1995.  
Nevertheless, as he did not sign the Form 8940, no further 
action was taken by the RO to adjudicate his claim for 
individual unemployability.  While these matters were under 
development, the RO concurrently developed for appeal his 
claim seeking a higher original compensation rating for his 
service-connected PTSD, the end result of which was the 
granting of an increased rating to 70 percent for his PTSD by 
rating decision in August 1996.  The appellant terminated his 
appeal with respect to this claim in August 1996.

Thereafter, on November 12, 1996, the RO received a letter 
from the appellant's representative requesting further 
consideration of his individual unemployability claim.  In 
response, the RO sent the appellant a second development 
letter on December 2, 1996, again advising him of the kind of 
information he would need to submit to develop the individual 
unemployability claim and enclosing with the letter a VA Form 
21-8940.  The appellant responded in kind to this letter by 
returning a completed and signed VA Form 21-8940 on January 
7, 1997.  On the form, he indicated that he last worked for 
the Harris Transport company in December 1996.  However, the 
RO subsequently received a signed and dated VA Form 21-4121 
employment information statement from a representative of 
Harris Transport which indicated that the appellant's last 
day of work was October 15, 1996.  As a result, the RO 
granted the claim for individual unemployability by rating 
decision in April 1997, assigning an effective date for this 
award to October 15, 1996, on a facts found basis (last known 
date of employment).  On appeal, the appellant claims that he 
was only marginally and/or sporadically employed since 1994 
and hence, the effective date of his individual 
unemployability award should be retroactive to May 1994 when 
his PTSD was service connected as his only compensable 
disability, which as shown by the medical records in the 
file, is clearly responsible for his employment handicap.

Under the applicable law and regulations for effective dates 
as interpreted by the holdings in Harper and VAOPGCPREC 12-
98, the appellant can only establish an effective date 
earlier than what the RO has presently assigned - October 15, 
1996 - if the evidence supports a finding that total 
disability on the basis of individual unemployability, see 38 
C.F.R. § 4.16, occurred within the remainder of the one year 
period prior to receipt of his claim for such benefits, on or 
about November 12, 1996, absent proof that an informal claim 
for the total rating was filed earlier under 38 C.F.R. 
§§ 3.155 or 3.157.  The Board finds that a preponderance of 
the evidence is against such a finding.

An informal claim for the total rating based on individual 
unemployability was filed by the appellant as early as August 
1995, but as indicated above, he failed to prosecute this 
claim when he returned an undated and unsigned VA Form 21-
8940 in November 1995.  Thereafter, he did not take further 
action on this claim until November 12, 1996, more than a 
year after the RO sent him its development letter on 
September 14, 1995, at which time his representative 
requested further consideration of the individual 
unemployability claim.  Acting on this information, the RO 
advised him by letter in December 1996 that he would need to 
file a VA Form 8940 to initiate review of this claim.  The 
appellant returned a signed and dated Form 8940 in January 
1997, and his claim was granted in April 1997.  The RO 
assigned an effective date of October 15, 1996, for this 
award based on information received from his former employer, 
Harris Transport, regarding his last day of employment.  
While the medical evidence reflects significant impairment 
due to his PTSD from at least May 1994, the record 
nevertheless shows that he was employed and working as a 
truck driver in 1996.

38 C.F.R. § 3.155(a) (1999) specifically provides that upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution, and if received within one year from the date 
it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  In this case, 
the appellant did indeed file an informal claim for 
individual unemployability in August 1995, as indicated 
above.  However, it is clearly shown by the evidence that he 
failed to prosecute this claim in accord with 38 C.F.R. 
§ 3.155(a) within a year of the RO's letter of September 14, 
1995.  Thereafter, a second informal claim for individual 
unemployability was filed on November 12, 1996, whereupon the 
appellant timely responded to the RO's December 1996 
development letter by returning a signed and dated VA Form 
21-8940 in January 1997.

Hence, under 38 C.F.R. § 3.155(a), the date of claim in this 
case is November 12, 1996.  The Board has carefully examined 
the records on appeal and finds that there are no other 
statements from the appellant or other interested party or 
other non-medical evidence that was received before November 
12, 1996, that could be construed as either a formal or 
informal claim for the total rating based on individual 
unemployability.

It therefore appears that in reviewing the evidence the RO 
determined correctly on a facts found basis under 38 C.F.R. 
§ 3.400(o)(2) that the effective date for the award of the 
individual unemployability was October 15, 1996, the 
appellant's last day of employment with Harris Transport, as 
this date fell within a year prior to the date of claim, 
November 12, 1996.  While it is shown that he was unemployed 
for a time prior to October 15, 1996, within the remainder of 
the one year period from the date of the November 1996 claim, 
specifically, employment information in the file reflects 
that he was evidently between trucking jobs from February to 
June 1996, as the factually ascertainable date of 
unemployment was not until October 15, 1996, the Board finds 
that total disability for purposes of individual 
unemployability under 38 C.F.R. § 4.16 was not shown until 
that time, for purposes of his claim.  It is not actually 
relevant that he may have been unemployed or only marginally 
employed since 1994.  What matters is that from the year 
period prior to receipt of his November 1996 informal claim, 
the factually ascertainable date of individual unemployment 
under 38 C.F.R. § 4.16 is shown to be October 15, 1996.  It 
is also important to emphasize that the appellant was rated 
70 percent disabled for his PTSD from May 23, 1994 through 
October 14, 1996, a rating which when awarded by rating 
decision in August 1996 reflected "severe" social and 
industrial impairment under the rating criteria in effect at 
that time.  It therefore appears that this "high" rating 
awarded by the RO was compatible with the employment 
difficulties he was experiencing in 1994-96.  See e.g. Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  However, it is 
simply not shown that he was totally disabled for 
compensation purposes under 38 C.F.R. § 4.16(a) prior to 
October 15, 1996, given the fact that he was employed for the 
month of January 1996 and then from June to October 1996, as 
shown by the employment information in the file.

Moreover, although cited in support of the claim for an 
earlier effective date by the appellant's representative, 38 
C.F.R. § 4.16(c), which provided criteria for awarding 
individual unemployability in cases where the only 
compensable disability was a mental disorder rated at 70 
percent disabling, is not germane to the disposition of this 
appeal because the claim for individual unemployability was 
filed subsequent to the effective date of the amendments to 
the rating schedule (November 7, 1996, see 61 Fed. Reg. 
52695) which deleted section 4.16(c) from 38 C.F.R. Part 4.  
Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the foregoing, there is no legal basis to award an 
earlier effective date pursuant to 38 C.F.R. § 3.400(o)(2).  
The appellant's contentions and hearing testimony have been 
considered; however, the Board must rely on the findings of 
record and the applicable legal criteria.  In this case, 
there is no evidence which would be sufficient to award 
increased disability compensation under 38 C.F.R. § 4.16 
prior to October 15, 1996.

The second question considered by the General Counsel in 
VAOPGCPREC 12-98 involved the application of section 
3.400(q)(1)(i) of title 38, Code of Federal Regulations, 
which states that, when new and material evidence, other than 
service department records, is received within the appeal 
period or prior to an appellate decision, the "effective 
date will be as though the former decision had not been 
rendered."  Id. at para. 6.  Regarding this question, the 
General Counsel held (1) if a rating agency or other agency 
of original jurisdiction issues a decision denying a claim 
for increased rating, new and material evidence would be 
required to reopen such a decision within the one-year appeal 
period, and section 3.400(q)(1)(i) would govern the 
determination of the effective date for the increased rating, 
and if so (2) the plain language of 38 C.F.R. 
§ 3.400(q)(1)(i) supports the conclusion that the effective 
date for an increased rating based upon new and material 
evidence submitted during the appeal period or prior to an 
appellate decision is the date of claim or the date on which 
the evidence shows entitlement, whichever is later.  Id. at 
paras. 9 & 12.

Thus, if section 3.400(q)(1)(i) is for application in the 
case, the former decision regarding the claim for increased 
rating is a nullity, and the claim must be regarded as an 
original claim.  Id.  The statutory provision and regulations 
governing the effective date of an original claim for 
increased rating, 38 U.S.C. § 5110(a) and 38 C.F.R. § 3.400, 
must be applied.  Id.

As fully discussed above, however, these legal criteria 
provide no basis to award an effective date earlier than 
October 15, 1996.  Section 3.400(q)(1)(i) contemplates a 
situation where an effective date is assigned the date of 
claim or when entitlement arose, whichever is later.  In this 
case, the RO granted a greater benefit under section 
3.400(o)(2) by assigning an effective date from what it 
considered to be the factually ascertainable date of 
unemployability under 38 C.F.R. § 4.16 within a year from the 
date of receipt of the informal claim for the total rating, 
November 12, 1996.  Hence, no greater benefit could be 
granted by application of 38 C.F.R. § 3.400(q)(1)(i) to the 
facts in this case.

38 C.F.R. § 3.157 is not for application in this case because 
there is no evidence that a report of examination or 
hospitalization was received by VA within the remainder of 
the one year period from the date of receipt of the November 
1996 claim that could reasonably be interpreted as reflecting 
an intent to file an informal claim for a total disability 
rating on the basis of individual unemployability due to 
service-connected disabilities.  The report of a private 
psychological evaluation conducted by Dr. D. A. Stevens, 
Ph.D., dated in May 1996 was considered, but the Board notes 
that the appellant reported to Dr. Stevens at that time that 
he was working delivering newspapers between February and 
April 1996.  Hence, although the report reflects serious 
impairment due to his PTSD, for which, as noted, he was 
eventually compensated for at the rate of 70 percent, the 
Board does not find that the report constituted an informal 
claim for individual unemployability under section 3.157 
given the accounts of employment.  Section 3.157(b)(2) 
stipulates that private medical reports may be accepted as an 
informal claim if they show ". . . reasonable probability of 
entitlement to benefits."  Although there is no doubt that 
the appellant was having severe industrial impairment when 
seen by Dr. Stevens in May 1996, he was nevertheless recently 
employed in some capacity and therefore, a reasonable 
probability of entitlement to individual unemployability 
based on this report is simply not shown, and indeed, the 
fact that he later worked from June to October 1996 
substantiates further that this report would not have given 
rise to a reasonable probability of entitlement to such 
benefits.

Dr. Stevens' prior report of October 24, 1995, was received 
by VA on October 30, 1995, more than a year prior to the 
November 1996 claim, and therefore, may not be considered 
hereunder.

There are also some VA hospital reports dated within a year 
prior to the November 1996 claim, specifically, in April 
1996, but like Dr. Stevens' report of May 1996, they do not 
reflect an intent to file an informal claim for individual 
unemployability.  These reports reflect treatment and 
evaluation for his PTSD, and note that his last job was in 
April 1996 before his admission to a two-week PTSD program in 
the VA hospital.  However, his employment situation is not 
further elaborated upon, and given the other evidence in the 
file, namely Dr. Stevens' report and the other employment 
information, the Board does not find that this report can be 
construed as an informal claim for individual 
unemployability.  On this point, the Board observes that 
section 38 C.F.R. § 3.157(a) provides generally that VA may 
accept a hospital or examination report as an informal claim 
". . . if the report relates to a disability which may 
establish entitlement" to the benefits sought.  Again, as 
with private medical reports, it appears that in the context 
of a claim for individual unemployability, there must be 
something inferred in the hospital report which indicates 
some basis of entitlement to the benefit.  The Board can 
discern nothing of any substance in this VA hospital report 
which would lead a reasonable person to believe that 
entitlement to individual unemployability could be 
established merely be the appellant's reporting of his 
general employment situation in connection with social and 
medical history taken for purposes of treatment and 
evaluation in a hospital setting.

In view of the above, the Board finds that something more 
than the mere reporting of work history for 
treatment/evaluation purposes is required to arise to the 
level of an informal claim for individual unemployability.  
As stated in the regulations, it appears that together with 
the other evidence, some reasonable basis of entitlement to 
such benefits must be indicated in these reports to 
constitute an informal claim; otherwise, a veteran's reported 
history taken in connection with hospitalization or 
evaluation that touched upon his employment situation could 
be an informal claim for individual unemployability under 38 
C.F.R. § 3.157 merely by his relating of current 
unemployment.  If this were the case, there would be no need 
to insert the "may establish entitlement" and "reasonable 
probability of entitlement to benefits" language in 38 
C.F.R. § 3.157(a) and (b)(2).  As this was obviously not the 
intent of VA when it adopted these regulations, the Board 
will not deconstruct the plain meaning of words used therein 
or ignore their application, which, in this case, under the 
specific criteria governing the sought-after underlying 
benefits, would require that the evidence accepted as an 
informal claim show some basis of entitlement to individual 
unemployability under 38 C.F.R. § 4.16.  See Walker v. Brown, 
8 Vet. App. 356 (1995) (in statutory interpretation, if the 
plain meaning of a statute is discernible, that plain meaning 
must be given effect) and Tallman v. Brown, 7 Vet. App. 453, 
464-65 (1995) (regulatory provisions entitled to deference if 
not in conflict with statute).

Having found the preponderance of the evidence to be against 
entitlement to increased disability compensation on the basis 
of a total rating due to individual unemployability earlier 
than October 15, 1996, it follows that the negative evidence 
is not in such a state of equipoise with the positive 
evidence as to otherwise allow the claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an effective date earlier than October 15, 
1996, for the award of increased disability compensation on 
the basis of individual unemployability under 38 C.F.R. 
§ 4.16 is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

